Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Michael L. Bartholomew on 2/23/2021.
The application has been amended as follows: 
Cancel non-elected method claims 7-10.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of the semiconductor device including: wherein gaps between the recessed portion and the first semiconductor chip are filled with the first adhesive member; a second semiconductor chip which has a plurality of electrode pads on an obverse surface of at least one end portion thereof, and which is stacked on the first semiconductor chip in such a way that at least one end portion thereof projects out from the first semiconductor chip, and at least one end portion of the first semiconductor chip projects out from the second semiconductor chip; and wherein the one end portion of the second semiconductor chip extends beyond an inside surface of the recessed portion and is supported on the one surface of the wiring substrate, and the second semiconductor chip is secured to the one surface of the wiring substrate and a surface of the first semiconductor chip by a second adhesive member (claim 1).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-6 are dependent upon independent claim 1, and are therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894